DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species claimed in claims 1, 3, 6-10, 15 and 16  in the reply filed on 3/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, 5, and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2022.
Information Disclosure Statement
The information disclosure statement filed 4/25/2019 has been considered. An initialed IDS is enclosed herein.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not comply with the requirements of 37 CFR 1.84(. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-10, 15, and 16 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim is indefinite because it is unclear what is meant by “moist air”.  Does the claim require a particular level of moisture be present before the air is considered “moist air”?  The examiner believes removing the word “moist” would be sufficient to overcome the rejection and maintain the intended scope of the claimed invention.  The claim is further held to be indefinite because there is no antecedent basis for the term “the desired polymer filament temperature.”  Applicant is encouraged to arrange an interview with the examiner to discuss possible alternative claim language that would be sufficient to overcome said rejection.
With regards to claims 15 and 16, said claims are held to be indefinite because it is unclear what is meant by a desiccant/dehumidifier  “used to remove moisture from the air entering the air exchanger.”  For example, if the air exchanger is a vacuum (e.g. as claimed in claim 9), it is unclear what air is considered “the air entering the air exchanger.”  Similarly, if the air exchanger is a fan (e.g. as claimed in claim 8), it is unclear what air is considered “entering the air exchanger”-especially in embodiments wherein the fan is used to blow air out of the chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 7, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (US 20217/0157855) in view of Fountaine (2016/0067920).
Larson teaches an apparatus for removing moisture from a section of polymer filament (title), comprising a guide tube (0007-herein understood to read on the claimed “chamber surrounding the section of polymer filament” of claim 1); at least one heater for heating the polymer filament while inside the chamber (154-see 0032 and Figure 2); an air pressure regulator configured to regulate the pressure of the air introduced into the enclosed filament path (claim 4-herein understood to read on the claimed “air exchanger used to replace moist air in the chamber with less moist air”); and a temperature controller for regulating the temperature of the polymer filament (0032-wherein it is taught that the heater has a temperature controller).
Larson  teaches the use of a temperature controller to control the temperature of the chamber, but does not teach that the apparatus should comprise a temperature sensor for measuring the temperature of the polymer filament in the chamber wherein the temperature controller adjusts the heater by comparing the temperature  of the polymer filament read by the temperature sensor to the desired polymer filament temperature. However, Fountaine teaches that a temperature controller may include a temperature sensor that provides feedback thereto in order to accurately control the temperature of a system (0079).  Thus, it would have been obvious to the skilled artisan at the time of filing to include a temperature system in the tube of Larson in order to measurement the temperature of the chamber and provide feedback to the controller in order adjust the temperature in the chamber to the desired temperature.
With regards to claim 3, Larson teaches the polymer filament is heated by convection with the heater heating the air surrounding the polymer filament (claim 1-wherien it is taught the filament is heated by hot air) .
	With regards to claim 6, Larson teaches the chamber surrounding the section of polymer filament is a tube, but does not explicitly teach that it is a metal tube.  However, the examiner takes the position that the use of a metal tube is taught by Larson because one of ordinary skill in the art could at once envisage the use of metal.  The skilled artisan could have immediately envisaged the use of metal from a limited number of materials (plastic, ceramic, metal, paper) which could be used to make said tube.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a metal tube as the tube taught in Larson as metal tubes are known to possess desirable workability, durability, and temperature resistance properties.
	With regards to claim 7, Larson teaches the air exchanger is an air pump (0032).
With regards to claim 15, Larson teaches a desiccant may be used to remove moisture from the air entering the air exchanger (claim 3 and 0032).
	With regards to claim 16, Larson teaches the compress air is run through an air dryer (150-0032)
Which is herein understood to read on the claimed “dehumidifier used to remove moisture from the air entering the air exchanger.”
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (US 20217/0157855) in view of Fountaine (2016/0067920), as applied to claims above, and further in view of Elgar et al (US 2018/0281284).
Larson in view of Fountaine is relied upon as above, but does not teach the compressed air results from the use of a fan or vacuum.  Specifically, Larson teaches the use of an air exchanger to generate air flow through the guide tube in order to dry the filament, but does not teach that a fan or vacuum should be utilized as the air exchanger.  However, Elgar teaches that in the art of additive manufacturing it is known that the flow of gas can be generated by a force source such as a vacuum source, pump or flower such as a fan (00263 and 0272).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a vacuum or a fan as a air exchanger in the apparatus of Larson.  The motivation for doing so would have been that Elgar teaches such mechanisms are known in the field of additive manufacturing to be functional equivalent to the pump disclosed in Larson for the purpose of generating gas flow.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 202017101571 and CN 105729805 each teaches an apparatus for removing moisture from an additive manufacturing filament comprising a chamber and a heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649